IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

LEIGHDON HENRY,

              Appellant,

 v.                                                     Case No. 5D17-92

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed November 3, 2017

Appeal from the Circuit Court
for Orange County,
Julie H. O'Kane, Judge.

James S. Purdy, Public Defender, and
Nancy Ryan, Assistant Public Defender,
Daytona Beach, for Appellant.

Leighdon Henry, Malone, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

                             ON MOTION FOR REHEARING

       We grant Leighdon Henry’s Motion for Rehearing, withdraw our earlier per curiam

affirmance and substitute the following in its place.
       As to Counts 1, 2, 3 and 5, the sentencing documents shall, on remand, be

amended to reflect that Henry is entitled to a review of his sentence after serving twenty

years, not twenty years after the date of his initial sentencing. See § 921.1402(2)(d), Fla.

Stat. (2014); Tyson v. State, 199 So. 3d 1087, 1089 (Fla. 5th DCA 2016).

       AFFIRMED and REMANDED.


PALMER, ORFINGER and TORPY, JJ., concur.




                                             2